Exhibit 10.10

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of the
9th day of November, 2005, by and among IT&E International Group, a Nevada
corporation (the “Company”) and Gene Resnick, M.D. (the “Shareholder”).

 

RECITALS

 

WHEREAS, the Company, Millennix, Inc., a New York Corporation (“Millennix”) and
the Shareholder are parties to that certain Asset Purchase Agreement dated
November 9, 2005 (the “Asset Purchase Agreement”);

 

WHEREAS, the Shareholder received his respective Registerable Securities upon
distribution from Millennix in accordance with Section 3.2(d) of the Asset
Purchase Agreement; and

 

WHEREAS, this Agreement is being entered into and delivered in accordance with
Sections 4.2(c) and 4.3(b) of the Asset Purchase Agreement in order to grant
certain registration rights to the Holder as set forth below.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree hereto as follows:

 


ARTICLE 1.
GENERAL.


 


1.1.          DEFINITIONS.  AS USED IN THIS AGREEMENT THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 


(A)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(B)           “HOLDER” MEANS GENE RESNICK OR HIS PERMITTED ASSIGNS.


 


(C)           “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT IN
COMPLIANCE WITH THE SECURITIES ACT, AND THE DECLARATION OR ORDERING OF
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR DOCUMENT.


 


(D)           “REGISTRABLE SECURITIES” MEANS (A) THE COMMON STOCK OF THE COMPANY
HELD BY THE HOLDERS AND (B) ANY COMMON STOCK OF THE COMPANY ISSUED AS (OR
ISSUABLE UPON THE CONVERSION OR EXERCISE OF ANY WARRANT, RIGHT OR OTHER SECURITY
WHICH IS ISSUED AS) A DIVIDEND OR OTHER DISTRIBUTION WITH RESPECT TO, OR IN
EXCHANGE FOR OR IN REPLACEMENT OF, SUCH ABOVE-DESCRIBED SECURITIES.
NOTWITHSTANDING THE FOREGOING, REGISTRABLE SECURITIES SHALL NOT INCLUDE ANY
SECURITIES (I) SOLD BY A PERSON TO THE PUBLIC EITHER PURSUANT TO A REGISTRATION
STATEMENT OR RULE 144, (II) SOLD IN A PRIVATE TRANSACTION IN WHICH THE
TRANSFEROR’S RIGHTS UNDER ARTICLE 2 OF THIS AGREEMENT ARE NOT ASSIGNED, OR
(III) HELD BY A HOLDER (TOGETHER WITH ITS AFFILIATES) IF, AS REFLECTED ON THE
COMPANY’S LIST OF STOCKHOLDERS, SUCH HOLDER (TOGETHER WITH ITS AFFILIATES)
BENEFICIALLY OWNS LESS THAN TEN PERCENT (10%) OF THE COMPANY’S OUTSTANDING
COMMON STOCK,

 

--------------------------------------------------------------------------------


 

and all shares of Common Stock of the Company issuable or issued upon conversion
of the Shares held by and issuable to such Holder (and its affiliates) may be
sold pursuant to Rule 144 during any ninety (90) day period.


 


(E)           “REGISTRABLE SECURITIES THEN OUTSTANDING” SHALL BE THE NUMBER OF
SHARES OF THE COMPANY’S COMMON STOCK THAT ARE REGISTRABLE SECURITIES AND EITHER
(I) ARE THEN ISSUED AND OUTSTANDING, OR (II) ARE ISSUABLE PURSUANT TO THEN
EXERCISABLE OR CONVERTIBLE SECURITIES.


 


(F)            “REGISTRATION EXPENSES” SHALL MEAN ALL EXPENSES INCURRED BY THE
COMPANY IN COMPLYING WITH SECTION 2.3 HEREOF, INCLUDING, WITHOUT LIMITATION, ALL
REGISTRATION AND FILING FEES, PRINTING EXPENSES, FEES AND DISBURSEMENTS OF
COUNSEL FOR THE COMPANY, REASONABLE FEES AND DISBURSEMENTS NOT TO EXCEED
TWENTY-FIVE THOUSAND DOLLARS ($25,000) OF A SINGLE SPECIAL COUNSEL FOR THE
HOLDERS, BLUE SKY FEES AND EXPENSES AND THE EXPENSE OF ANY SPECIAL AUDITS
INCIDENT TO OR REQUIRED BY ANY SUCH REGISTRATION (BUT EXCLUDING THE COMPENSATION
OF REGULAR EMPLOYEES OF THE COMPANY WHICH SHALL BE PAID IN ANY EVENT BY THE
COMPANY).


 


(G)           “SEC” OR “COMMISSION” MEANS THE SECURITIES AND EXCHANGE
COMMISSION.


 


(H)           “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED.


 


(I)            “SELLING EXPENSES” SHALL MEAN ALL UNDERWRITING DISCOUNTS AND
SELLING COMMISSIONS APPLICABLE TO THE SALE.


 


(J)            “SPECIAL REGISTRATION STATEMENT” SHALL MEAN (I) A REGISTRATION
STATEMENT RELATING TO ANY EMPLOYEE BENEFIT PLAN, OR (II) WITH RESPECT TO ANY
CORPORATE REORGANIZATION OR TRANSACTION UNDER RULE 145 OF THE SECURITIES ACT,
INCLUDING ANY REGISTRATION STATEMENTS RELATED TO THE ISSUANCE OR RESALE OF
SECURITIES ISSUED IN SUCH A TRANSACTION OR (III) A REGISTRATION RELATED TO STOCK
ISSUED UPON CONVERSION OF DEBT SECURITIES.


 


ARTICLE 2.
REGISTRATION; RESTRICTIONS ON TRANSFER.


 


2.1.          RESTRICTIONS ON TRANSFER.


 


(A)           THE HOLDER AGREES NOT TO MAKE ANY DISPOSITION OF ALL OR ANY
PORTION OF THE REGISTRABLE SECURITIES UNLESS AND UNTIL:


 

(I)            THERE IS THEN IN EFFECT A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT COVERING SUCH PROPOSED DISPOSITION AND SUCH DISPOSITION IS MADE
IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT; OR

 

(II)           (A) THE TRANSFEREE HAS AGREED IN WRITING TO BE BOUND BY THE TERMS
OF THIS AGREEMENT, (B) SUCH HOLDER SHALL HAVE NOTIFIED THE COMPANY OF THE
PROPOSED DISPOSITION AND SHALL HAVE FURNISHED THE COMPANY WITH A DETAILED
STATEMENT OF THE CIRCUMSTANCES SURROUNDING THE PROPOSED DISPOSITION, AND (C) IF
REASONABLY REQUESTED BY THE COMPANY, SUCH HOLDER SHALL HAVE FURNISHED THE
COMPANY WITH AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SHARES UNDER THE
SECURITIES ACT.

 

2

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SUBSECTION (A) ABOVE, NO SUCH
RESTRICTION SHALL APPLY TO A TRANSFER BY A HOLDER THAT IS (A) A PARTNERSHIP
TRANSFERRING TO ITS PARTNERS OR FORMER PARTNERS IN ACCORDANCE WITH PARTNERSHIP
INTERESTS, (B) A CORPORATION TRANSFERRING TO A WHOLLY-OWNED SUBSIDIARY OR A
PARENT CORPORATION THAT OWNS ALL OF THE CAPITAL STOCK OF THE HOLDER, (C) A
LIMITED LIABILITY COMPANY TRANSFERRING TO ITS MEMBERS OR FORMER MEMBERS IN
ACCORDANCE WITH THEIR INTEREST IN THE LIMITED LIABILITY COMPANY, OR (D) AN
INDIVIDUAL TRANSFERRING TO THE HOLDER’S FAMILY MEMBER OR TRUST FOR THE BENEFIT
OF AN INDIVIDUAL HOLDER; PROVIDED THAT IN EACH CASE THE TRANSFEREE WILL AGREE IN
WRITING TO BE SUBJECT TO THE TERMS OF THIS AGREEMENT TO THE SAME EXTENT AS IF HE
WERE AN ORIGINAL HOLDER HEREUNDER.


 


(C)           EACH CERTIFICATE REPRESENTING REGISTRABLE SECURITIES SHALL BE
STAMPED OR OTHERWISE IMPRINTED WITH LEGENDS SUBSTANTIALLY SIMILAR TO THE
FOLLOWING (IN ADDITION TO ANY LEGEND REQUIRED UNDER APPLICABLE STATE SECURITIES
LAWS):


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
REGISTRATION RIGHTS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY. 
COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY
OF THE COMPANY.

 


(D)           THE COMPANY SHALL BE OBLIGATED TO REISSUE PROMPTLY UNLEGENDED
CERTIFICATES AT THE REQUEST OF ANY HOLDER THEREOF IF THE COMPANY SHALL HAVE
OBTAINED AN OPINION OF COUNSEL (WHICH COUNSEL MAY BE COUNSEL TO THE COMPANY)
REASONABLY ACCEPTABLE TO THE COMPANY TO THE EFFECT THAT THE SECURITIES PROPOSED
TO BE DISPOSED OF MAY LAWFULLY BE SO DISPOSED OF WITHOUT REGISTRATION,
QUALIFICATION AND LEGEND.


 


(E)           ANY LEGEND ENDORSED ON AN INSTRUMENT PURSUANT TO APPLICABLE STATE
SECURITIES LAWS AND THE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO SUCH
SECURITIES SHALL BE REMOVED UPON RECEIPT BY THE COMPANY OF AN ORDER OF THE
APPROPRIATE BLUE SKY AUTHORITY AUTHORIZING SUCH REMOVAL.


 


2.2.          [INTENTIONALLY OMITTED.]

 

3

--------------------------------------------------------------------------------


 


2.3.          PIGGYBACK REGISTRATIONS.  THE COMPANY SHALL NOTIFY ALL HOLDERS OF
REGISTRABLE SECURITIES IN WRITING AT LEAST FIFTEEN (15) DAYS PRIOR TO THE FILING
OF ANY REGISTRATION STATEMENT UNDER THE SECURITIES ACT FOR PURPOSES OF A PUBLIC
OFFERING OF SECURITIES OF THE COMPANY (INCLUDING, BUT NOT LIMITED TO,
REGISTRATION STATEMENTS RELATING TO SECONDARY OFFERINGS OF SECURITIES OF THE
COMPANY, BUT EXCLUDING SPECIAL REGISTRATION STATEMENTS) AND WILL AFFORD EACH
SUCH HOLDER AN OPPORTUNITY TO INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR PART
OF SUCH REGISTRABLE SECURITIES HELD BY SUCH HOLDER.  EACH HOLDER DESIRING TO
INCLUDE IN ANY SUCH REGISTRATION STATEMENT ALL OR ANY PART OF THE REGISTRABLE
SECURITIES HELD BY IT SHALL, WITHIN FIFTEEN (15) DAYS AFTER THE ABOVE-DESCRIBED
NOTICE FROM THE COMPANY, SO NOTIFY THE COMPANY IN WRITING.  SUCH NOTICE SHALL
STATE THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES BY SUCH
HOLDER.  IF A HOLDER DECIDES NOT TO INCLUDE ALL OF ITS REGISTRABLE SECURITIES IN
ANY REGISTRATION STATEMENT THEREAFTER FILED BY THE COMPANY, SUCH HOLDER SHALL
NEVERTHELESS CONTINUE TO HAVE THE RIGHT TO INCLUDE ANY REGISTRABLE SECURITIES IN
ANY SUBSEQUENT REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AS MAY BE FILED
BY THE COMPANY WITH RESPECT TO OFFERINGS OF ITS SECURITIES, ALL UPON THE TERMS
AND CONDITIONS SET FORTH HEREIN.  NOTWITHSTANDING THE FOREGOING, THE RIGHTS OF
THE HOLDER PURSUANT TO THIS SECTION 2.3 SHALL NOT APPLY TO THE FILING OF ANY
REGISTRATION STATEMENT UNDER THE SECURITIES ACT FOR THE RESALE OF ANY OF THE
COMPANY’S COMMON STOCK HELD BY OR TO BE ISSUED TO LAURUS MASTER FUND, LTD.


 


(A)           UNDERWRITING.  IF THE REGISTRATION STATEMENT UNDER WHICH THE
COMPANY GIVES NOTICE UNDER THIS SECTION 2.3 IS FOR AN UNDERWRITTEN OFFERING, THE
COMPANY SHALL SO ADVISE THE HOLDERS OF REGISTRABLE SECURITIES.  IN SUCH EVENT,
THE RIGHT OF ANY SUCH HOLDER TO BE INCLUDED IN A REGISTRATION PURSUANT TO THIS
SECTION 2.3 SHALL BE CONDITIONED UPON SUCH HOLDER’S PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S REGISTRABLE SECURITIES IN THE
UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  ALL HOLDERS PROPOSING TO DISTRIBUTE
THEIR REGISTRABLE SECURITIES THROUGH SUCH UNDERWRITING SHALL ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITING BY THE COMPANY.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF THE UNDERWRITER DETERMINES IN GOOD FAITH THAT
MARKETING FACTORS REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE
UNDERWRITTEN, THEN THE COMPANY SHALL SO ADVISE ALL HOLDERS OF REGISTRABLE
SECURITIES WHICH WOULD OTHERWISE BE UNDERWRITTEN PURSUANT HERETO, AND THE NUMBER
OF SHARES THAT MAY BE INCLUDED IN THE UNDERWRITING SHALL BE REDUCED AMONG THE
COMPANY AND THE HOLDERS ON A PRO RATA BASIS BASED ON THE NUMBER OF SHARES EACH
OF THE COMPANY AND EACH HOLDER ORIGINALLY PROPOSED TO INCLUDE IN SUCH
REGISTRATION.  IF ANY HOLDER DISAPPROVES OF THE TERMS OF ANY SUCH UNDERWRITING,
SUCH HOLDER MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY AND
THE UNDERWRITER, DELIVERED AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT.  ANY REGISTRABLE SECURITIES
EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE EXCLUDED AND WITHDRAWN
FROM THE REGISTRATION.  FOR ANY HOLDER WHICH IS A PARTNERSHIP OR CORPORATION,
THE PARTNERS, RETIRED PARTNERS AND STOCKHOLDERS OF SUCH HOLDER, OR THE ESTATES
AND FAMILY MEMBERS OF ANY SUCH PARTNERS AND RETIRED PARTNERS AND ANY TRUSTS FOR
THE BENEFIT OF ANY OF THE FOREGOING PERSON SHALL BE DEEMED TO BE A SINGLE
“HOLDER,” AND ANY PRO RATA REDUCTION WITH RESPECT TO SUCH “HOLDER” SHALL BE
BASED UPON THE AGGREGATE AMOUNT OF SHARES CARRYING REGISTRATION RIGHTS OWNED BY
ALL ENTITIES AND INDIVIDUALS INCLUDED IN SUCH “HOLDER,” AS DEFINED IN THIS
SENTENCE.


 


(B)           RIGHT TO TERMINATE REGISTRATION.  THE COMPANY SHALL HAVE THE RIGHT
TO TERMINATE OR WITHDRAW ANY REGISTRATION INITIATED BY IT UNDER THIS SECTION 2.3
PRIOR TO THE

 

4

--------------------------------------------------------------------------------


 

effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.  The Registration Expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 2.5 hereof.


 


2.4.          [INTENTIONALLY OMITTED]


 


2.5.          EXPENSES OF REGISTRATION. ALL REGISTRATION EXPENSES INCURRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE PURSUANT TO ANY
REGISTRATION UNDER SECTION 2.3 HEREIN SHALL BE BORNE BY THE COMPANY.  ALL
SELLING EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATIONS HEREUNDER, SHALL
BE BORNE BY THE HOLDERS OF THE SECURITIES SO REGISTERED PRO RATA ON THE BASIS OF
THE NUMBER OF SHARES SO REGISTERED.


 


2.6.          OBLIGATIONS OF THE COMPANY.  WHENEVER REQUIRED TO EFFECT THE
REGISTRATION OF ANY REGISTRABLE SECURITIES, THE COMPANY SHALL, AS EXPEDITIOUSLY
AS REASONABLY POSSIBLE:


 


(A)           PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH
RESPECT TO SUCH REGISTRABLE SECURITIES AND USE ALL REASONABLE EFFORTS TO CAUSE
SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE, AND, UPON THE REQUEST OF THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES REGISTERED THEREUNDER, KEEP
SUCH REGISTRATION STATEMENT EFFECTIVE FOR UP TO THIRTY (30) DAYS OR, IF EARLIER,
UNTIL THE HOLDER OR HOLDERS HAVE COMPLETED THE DISTRIBUTION RELATED THERETO;
PROVIDED, HOWEVER, THAT AT ANY TIME, UPON WRITTEN NOTICE TO THE PARTICIPATING
HOLDERS AND FOR A PERIOD NOT TO EXCEED SIXTY (60) DAYS THEREAFTER (THE
“SUSPENSION PERIOD”), THE COMPANY MAY DELAY THE FILING OR EFFECTIVENESS OF ANY
REGISTRATION STATEMENT OR SUSPEND THE USE OR EFFECTIVENESS OF ANY REGISTRATION
STATEMENT (AND THE INITIATING HOLDERS HEREBY AGREE NOT TO OFFER OR SELL ANY
REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT DURING THE
SUSPENSION PERIOD) IF THE COMPANY REASONABLY BELIEVES THAT THE COMPANY MAY, IN
THE ABSENCE OF SUCH DELAY OR SUSPENSION HEREUNDER, BE REQUIRED UNDER STATE OR
FEDERAL SECURITIES LAWS TO DISCLOSE ANY CORPORATE DEVELOPMENT THE DISCLOSURE OF
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT UPON THE
COMPANY, ITS STOCKHOLDERS, A POTENTIALLY SIGNIFICANT TRANSACTION OR EVENT
INVOLVING THE COMPANY, OR ANY NEGOTIATIONS, DISCUSSIONS, OR PROPOSALS DIRECTLY
RELATING THERETO.  IN THE EVENT THAT THE COMPANY SHALL EXERCISE ITS RIGHT TO
DELAY OR SUSPEND THE FILING OR EFFECTIVENESS OF A REGISTRATION HEREUNDER, THE
APPLICABLE TIME PERIOD DURING WHICH THE REGISTRATION STATEMENT IS TO REMAIN
EFFECTIVE SHALL BE EXTENDED BY A PERIOD OF TIME EQUAL TO THE DURATION OF THE
SUSPENSION PERIOD.  IF SO DIRECTED BY THE COMPANY, ALL HOLDERS REGISTERING
SHARES UNDER SUCH REGISTRATION STATEMENT SHALL USE THEIR BEST EFFORTS TO DELIVER
TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE
COPIES THEN IN SUCH HOLDERS’ POSSESSION, OF THE PROSPECTUS RELATING TO SUCH
REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.  THE
COMPANY SHALL NOT BE REQUIRED TO FILE, CAUSE TO BECOME EFFECTIVE OR MAINTAIN THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT THAT CONTEMPLATES A DISTRIBUTION OF
SECURITIES ON A DELAYED OR CONTINUOUS BASIS PURSUANT TO RULE 415 UNDER THE
SECURITIES ACT.


 


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT FOR THE PERIOD SET FORTH IN SUBSECTION (A) ABOVE.

 

5

--------------------------------------------------------------------------------


 


(C)           FURNISH TO THE HOLDERS SUCH NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THE HOLDERS MAY REASONABLY REQUEST
IN ORDER TO FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES OWNED BY THEM.


 


(D)           USE ITS REASONABLE EFFORTS TO REGISTER AND QUALIFY THE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY
LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE HOLDERS;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A
CONDITION THERETO TO QUALIFY TO DO BUSINESS OR TO FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH STATES OR JURISDICTIONS.


 


(E)           IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY
FORM, WITH THE MANAGING UNDERWRITER(S) OF SUCH OFFERING.  EACH HOLDER
PARTICIPATING IN SUCH UNDERWRITING SHALL ALSO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER SUCH AN AGREEMENT.


 


(F)            NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT OF THE HAPPENING OF ANY EVENT
AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING. THE COMPANY WILL USE REASONABLE EFFORTS TO AMEND OR SUPPLEMENT SUCH
PROSPECTUS IN ORDER TO CAUSE SUCH PROSPECTUS NOT TO INCLUDE ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT
OF THE CIRCUMSTANCES THEN EXISTING.


 


(G)           USE ITS REASONABLE EFFORTS TO FURNISH, ON THE DATE THAT SUCH
REGISTRABLE SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE, IF SUCH
SECURITIES ARE BEING SOLD THROUGH UNDERWRITERS, (I) AN OPINION, DATED AS OF SUCH
DATE, OF THE COUNSEL REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH
REGISTRATION, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO UNDERWRITERS IN
AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE UNDERWRITERS, IF ANY, AND
(II) A LETTER, DATED AS OF SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING ADDRESSED TO THE UNDERWRITERS.


 


2.7.          TERMINATION OF REGISTRATION RIGHTS.  ALL REGISTRATION RIGHTS
GRANTED UNDER THIS ARTICLE 2 SHALL TERMINATE AND BE OF NO FURTHER FORCE AND
EFFECT TWO (2) YEARS AFTER THE DATE OF HEREOF.


 


2.8.          DELAY OF REGISTRATION; FURNISHING INFORMATION.


 


(A)           NO HOLDER SHALL HAVE ANY RIGHT TO OBTAIN OR SEEK AN INJUNCTION
RESTRAINING OR OTHERWISE DELAYING ANY SUCH REGISTRATION AS THE RESULT OF ANY
CONTROVERSY THAT MIGHT ARISE WITH RESPECT TO THE INTERPRETATION OR
IMPLEMENTATION OF THIS ARTICLE 2.


 


(B)           IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE
COMPANY TO TAKE ANY ACTION PURSUANT TO SECTION 2.3 THAT THE SELLING HOLDERS
SHALL FURNISH TO THE COMPANY SUCH

 

6

--------------------------------------------------------------------------------


 

information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registration of their Registrable Securities.


 


2.9.          INDEMNIFICATION.  IN THE EVENT ANY REGISTRABLE SECURITIES ARE
INCLUDED IN A REGISTRATION STATEMENT UNDER SECTION 2.3:


 


(A)           TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY AND
HOLD HARMLESS EACH HOLDER, THE PARTNERS, MEMBERS, OFFICERS AND DIRECTORS OF EACH
HOLDER, ANY UNDERWRITER (AS DEFINED IN THE SECURITIES ACT) FOR SUCH HOLDER AND
EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER OR UNDERWRITER WITHIN THE MEANING
OF THE SECURITIES ACT OR THE EXCHANGE ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES,
OR LIABILITIES (JOINT OR SEVERAL) TO WHICH THEY MAY BECOME SUBJECT UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAW, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON ANY OF THE FOLLOWING STATEMENTS, OMISSIONS OR VIOLATIONS
(COLLECTIVELY A “VIOLATION”) BY THE COMPANY: (I) ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN SUCH REGISTRATION STATEMENT OR
INCORPORATED REFERENCE THEREIN, INCLUDING ANY PRELIMINARY PROSPECTUS OR FINAL
PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS OR SUPPLEMENTS THERETO, (II) THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR
(III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT,
THE EXCHANGE ACT, ANY STATE SECURITIES LAW OR ANY RULE OR REGULATION PROMULGATED
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR ANY STATE SECURITIES LAW IN
CONNECTION WITH THE OFFERING COVERED BY SUCH REGISTRATION STATEMENT; AND THE
COMPANY WILL REIMBURSE EACH SUCH HOLDER, PARTNER, MEMBER, OFFICER, DIRECTOR,
UNDERWRITER OR CONTROLLING PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED HOWEVER, THAT THE INDEMNITY
AGREEMENT CONTAINED IN THIS SECTION 2.9(A) SHALL NOT APPLY TO AMOUNTS PAID (Y)
IN SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, NOR SHALL THE COMPANY BE LIABLE IN ANY SUCH CASE
FOR ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION TO THE EXTENT THAT IT
ARISES OUT OF OR IS BASED UPON A VIOLATION WHICH OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED EXPRESSLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION BY SUCH HOLDER, PARTNER, MEMBER, OFFICER, DIRECTOR,
UNDERWRITER OR CONTROLLING PERSON OF SUCH HOLDER, OR (Z) IN CONNECTION WITH ANY
LOSS, CLAIM, DAMAGE OR LIABILITY THAT RESULTED FROM THE HOLDER’S NEGLIGENCE OR
OTHER MISCONDUCT.


 


(B)           TO THE EXTENT PERMITTED BY LAW, EACH HOLDER WILL, IF REGISTRABLE
SECURITIES HELD BY SUCH HOLDER ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH
REGISTRATION QUALIFICATIONS OR COMPLIANCE IS BEING EFFECTED, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF ITS DIRECTORS, ITS OFFICERS AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, ANY
UNDERWRITER AND ANY OTHER HOLDER SELLING SECURITIES UNDER SUCH REGISTRATION
STATEMENT OR ANY OF SUCH OTHER HOLDER’S PARTNERS, DIRECTORS OR OFFICERS OR ANY
PERSON WHO CONTROLS SUCH HOLDER, AGAINST ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (JOINT OR SEVERAL) TO WHICH THE COMPANY OR ANY SUCH DIRECTOR,
OFFICER, CONTROLLING PERSON, UNDERWRITER OR OTHER SUCH HOLDER, OR PARTNER,
DIRECTOR, OFFICER OR CONTROLLING PERSON OF SUCH OTHER HOLDER MAY BECOME SUBJECT
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAW,
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THERETO) ARISE OUT OF OR ARE BASED UPON ANY OF THE

 

7

--------------------------------------------------------------------------------


 

following statements: (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement or incorporated reference
therein, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act  (collectively, a
“Holder Violation”), in each case to the extent (and only to the extent) that
such Holder Violation occurs in reliance upon and in conformity with written
information furnished by such Holder under an instrument duly executed by such
Holder and stated to be specifically for use in connection with such
registration; and each such Holder will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, underwriter or other Holder, or partner, officer, director or
controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Holder Violation; provided, however, that the
indemnity agreement contained in this Section 2.9(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 2.9 exceed the proceeds from the offering received
by such Holder.


 


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 2.9 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION (INCLUDING ANY
GOVERNMENTAL ACTION), SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF
IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 2.9, DELIVER TO
THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL MUTUALLY
SATISFACTORY TO THE PARTIES; PROVIDED, HOWEVER, THAT AN INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, WITH THE FEES AND EXPENSES TO BE PAID
BY THE INDEMNIFYING PARTY, IF REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE
COUNSEL RETAINED BY THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL
OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER
PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  THE FAILURE TO DELIVER
WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION, IF MATERIALLY PREJUDICIAL TO ITS ABILITY TO
DEFEND SUCH ACTION, SHALL RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 2.9, BUT THE OMISSION SO TO DELIVER
WRITTEN NOTICE TO THE INDEMNIFYING PARTY WILL NOT RELIEVE IT OF ANY LIABILITY
THAT IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 2.9.


 


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 2.9 IS HELD BY
A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY WITH
RESPECT TO ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO HEREIN, THE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY THEREUNDER,
SHALL TO THE EXTENT PERMITTED BY APPLICABLE LAW CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER
IN CONNECTION WITH THE VIOLATION(S) OR HOLDER VIOLATION(S) THAT RESULTED IN SUCH
LOSS, CLAIM, DAMAGE OR LIABILITY, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE

 

8

--------------------------------------------------------------------------------


 

indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the proceeds from the offering received by such Holder.


 


(E)           THE OBLIGATIONS OF THE COMPANY AND HOLDERS UNDER THIS SECTION 2.9
SHALL SURVIVE COMPLETION OF ANY OFFERING OF REGISTRABLE SECURITIES IN A
REGISTRATION STATEMENT AND THE TERMINATION OF THIS AGREEMENT.  NO INDEMNIFYING
PARTY, IN THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE
CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER
INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE
GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM
ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.


 


2.10.        ASSIGNMENT OF REGISTRATION RIGHTS.  THE RIGHTS TO CAUSE THE COMPANY
TO REGISTER REGISTRABLE SECURITIES PURSUANT TO THIS ARTICLE 2 MAY BE ASSIGNED BY
A HOLDER TO A TRANSFEREE OR ASSIGNEE OF REGISTRABLE SECURITIES THAT (A) IS A
SUBSIDIARY, PARENT, GENERAL PARTNER, LIMITED PARTNER, RETIRED PARTNER, MEMBER OR
RETIRED MEMBER, OF A HOLDER, (B) IS A HOLDER’S FAMILY MEMBER OR TRUST FOR THE
BENEFIT OF AN INDIVIDUAL HOLDER, OR (C) IS AN ENTITY AFFILIATED BY COMMON
CONTROL (OR OTHER RELATED ENTITY) WITH SUCH HOLDER PROVIDED, HOWEVER, (I) THE
TRANSFEROR SHALL, WITHIN TEN (10) DAYS AFTER SUCH TRANSFER, FURNISH TO THE
COMPANY WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH TRANSFEREE OR ASSIGNEE
AND THE SECURITIES WITH RESPECT TO WHICH SUCH REGISTRATION RIGHTS ARE BEING
ASSIGNED AND (II) SUCH TRANSFEREE SHALL AGREE TO BE SUBJECT TO ALL RESTRICTIONS
SET FORTH IN THIS AGREEMENT.


 


2.11.        AMENDMENT OF REGISTRATION RIGHTS.  ANY PROVISION OF THIS ARTICLE 2
MAY BE AMENDED AND THE OBSERVANCE THEREOF MAY BE WAIVED (EITHER GENERALLY OR IN
A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), ONLY WITH THE
WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES THEN OUTSTANDING.  ANY AMENDMENT OR WAIVER EFFECTED IN
ACCORDANCE WITH THIS SECTION 2.11 SHALL BE BINDING UPON EACH HOLDER AND THE
COMPANY.  BY ACCEPTANCE OF ANY BENEFITS UNDER THIS ARTICLE 2, HOLDERS OF
REGISTRABLE SECURITIES HEREBY AGREE TO BE BOUND BY THE PROVISIONS HEREUNDER.


 


2.12.        “MARKET STAND-OFF” AGREEMENT.  EACH HOLDER HEREBY AGREES THAT SUCH
HOLDER SHALL NOT SELL, TRANSFER, MAKE ANY SHORT SALE OF, GRANT ANY OPTION FOR
THE PURCHASE OF, OR ENTER INTO ANY HEDGING OR SIMILAR TRANSACTION WITH THE SAME
ECONOMIC EFFECT AS A SALE, ANY COMMON STOCK (OR OTHER SECURITIES) OF THE COMPANY
HELD BY SUCH HOLDER (OTHER THAN THOSE INCLUDED IN THE REGISTRATION) FOR A PERIOD
SPECIFIED BY THE REPRESENTATIVE OF THE UNDERWRITERS OF COMMON STOCK (OR OTHER
SECURITIES) IN AN UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY NOT TO EXCEED ONE
HUNDRED EIGHTY (180) DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT OF THE COMPANY FILED UNDER THE SECURITIES ACT.


 


2.13.        AGREEMENT TO FURNISH INFORMATION.  EACH HOLDER AGREES TO EXECUTE
AND DELIVER SUCH OTHER AGREEMENTS AS MAY BE REASONABLY REQUESTED BY THE COMPANY
OR THE UNDERWRITER THAT ARE CONSISTENT WITH THE HOLDER’S OBLIGATIONS UNDER
SECTION 2.12 OR THAT ARE NECESSARY TO GIVE FURTHER EFFECT THERETO.  IN ADDITION,
IF REQUESTED BY THE COMPANY OR THE REPRESENTATIVE OF THE

 

9

--------------------------------------------------------------------------------


 

underwriters of Common Stock (or other securities) of the Company, each Holder
shall provide, within ten (10) days of such request, such information as may be
required by the Company or such representative in connection with the completion
of any public offering of the Company’s securities pursuant to a registration
statement filed under the Securities Act.  The obligations described in
Section 2.12 and this Section 2.13 shall not apply to a Special Registration
Statement.  The Company may impose stop-transfer instructions with respect to
the shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of said one hundred eighty (180) day period.  Each
Holder agrees that any transferee of any shares of Registrable Securities shall
be bound by Sections 2.12 and 2.13.  The underwriters of the Company’s stock are
intended third party beneficiaries of Sections 2.12 and 2.13 and shall have the
right, power and authority to enforce the provisions hereof as though they were
a party hereto.


 


2.14.        RULE 144 REPORTING.  WITH A VIEW TO MAKING AVAILABLE TO THE HOLDERS
THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE SEC WHICH MAY PERMIT THE
SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT REGISTRATION, THE
COMPANY AGREES TO USE ITS BEST EFFORTS TO:


 


(A)           MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN SEC RULE 144 OR ANY SIMILAR OR ANALOGOUS
RULE PROMULGATED UNDER THE SECURITIES ACT, AT ALL TIMES AFTER THE EFFECTIVE DATE
OF THE FIRST REGISTRATION FILED BY THE COMPANY FOR AN OFFERING OF ITS SECURITIES
TO THE GENERAL PUBLIC;


 


(B)           FILE WITH THE SEC, IN A TIMELY MANNER, ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT; AND


 


(C)           SO LONG AS A HOLDER OWNS ANY REGISTRABLE SECURITIES, FURNISH TO
SUCH HOLDER FORTHWITH UPON REQUEST:  A WRITTEN STATEMENT BY THE COMPANY AS TO
ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF SAID RULE 144 OF THE
SECURITIES ACT, AND OF THE EXCHANGE ACT (AT ANY TIME AFTER IT HAS BECOME SUBJECT
TO SUCH REPORTING REQUIREMENTS); A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY
REPORT OF THE COMPANY FILED WITH THE COMMISSION; AND SUCH OTHER REPORTS AND
DOCUMENTS AS A HOLDER MAY REASONABLY REQUEST IN CONNECTION WITH AVAILING ITSELF
OF ANY RULE OR REGULATION OF THE SEC ALLOWING IT TO SELL ANY SUCH SECURITIES
WITHOUT REGISTRATION.


 


ARTICLE 3.
MISCELLANEOUS.


 


3.1.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF NEW YORK IN ALL RESPECTS AS SUCH LAWS ARE APPLIED
TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY
WITHIN NEW YORK.


 


3.2.          SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING
UPON, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS, AND ADMINISTRATORS AND SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY EACH PERSON WHO SHALL BE A HOLDER OF REGISTRABLE SECURITIES FROM
TIME TO TIME; PROVIDED, HOWEVER, THAT PRIOR TO THE RECEIPT BY THE COMPANY OF
ADEQUATE WRITTEN NOTICE OF THE TRANSFER OF ANY REGISTRABLE SECURITIES SPECIFYING
THE FULL NAME AND ADDRESS OF THE TRANSFEREE, THE COMPANY MAY DEEM AND TREAT THE
PERSON LISTED AS THE HOLDER OF SUCH SHARES IN ITS

 

10

--------------------------------------------------------------------------------


 

records as the absolute owner and holder of such shares for all purposes,
including the payment of dividends or any redemption price.


 


3.3.          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE ASSET PURCHASE AGREEMENT
AND THE OTHER DOCUMENTS DELIVERED PURSUANT THERETO CONSTITUTE THE FULL AND
ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE
SUBJECTS HEREOF AND NO PARTY SHALL BE LIABLE OR BOUND TO ANY OTHER IN ANY MANNER
BY ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
EXCEPT AS SPECIFICALLY SET FORTH HEREIN AND THEREIN.  EACH PARTY EXPRESSLY
REPRESENTS AND WARRANTS THAT IT IS NOT RELYING ON ANY ORAL OR WRITTEN
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS OUTSIDE OF THIS AGREEMENT.


 


3.4.          SEVERABILITY.  IN THE EVENT ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT SHOULD, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY
SHALL NOT AFFECT ANY OTHER PROVISIONS OF THIS AGREEMENT, AND THIS AGREEMENT
SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN CONTAINED HEREIN.


 


3.5.          AMENDMENT AND WAIVER.


 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, THIS AGREEMENT MAY BE
AMENDED OR MODIFIED ONLY UPON THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS
OF AT LEAST A MAJORITY OF THE THEN-OUTSTANDING REGISTRABLE SECURITIES.


 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, THE OBLIGATIONS OF THE
COMPANY AND THE RIGHTS OF THE HOLDERS UNDER THIS AGREEMENT MAY BE WAIVED ONLY
WITH THE WRITTEN CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE
THEN-OUTSTANDING REGISTRABLE SECURITIES.


 


(C)           FOR THE PURPOSES OF DETERMINING THE NUMBER OF HOLDERS ENTITLED TO
VOTE OR EXERCISE ANY RIGHTS HEREUNDER, THE COMPANY SHALL BE ENTITLED TO RELY
SOLELY ON THE LIST OF RECORD HOLDERS OF ITS STOCK AS MAINTAINED BY OR ON BEHALF
OF THE COMPANY.


 


3.6.          DELAYS OR OMISSIONS.  IT IS AGREED THAT NO DELAY OR OMISSION TO
EXERCISE ANY RIGHT, POWER, OR REMEDY ACCRUING TO ANY PARTY, UPON ANY BREACH,
DEFAULT OR NONCOMPLIANCE BY ANOTHER PARTY UNDER THIS AGREEMENT SHALL IMPAIR ANY
SUCH RIGHT, POWER, OR REMEDY, NOR SHALL IT BE CONSTRUED TO BE A WAIVER OF ANY
SUCH BREACH, DEFAULT OR NONCOMPLIANCE, OR ANY ACQUIESCENCE THEREIN, OR OF ANY
SIMILAR BREACH, DEFAULT OR NONCOMPLIANCE THEREAFTER OCCURRING.  IT IS FURTHER
AGREED THAT ANY WAIVER, PERMIT, CONSENT, OR APPROVAL OF ANY KIND OR CHARACTER ON
ANY PARTY’S PART OF ANY BREACH, DEFAULT OR NONCOMPLIANCE UNDER THE AGREEMENT OR
ANY WAIVER ON SUCH PARTY’S PART OF ANY PROVISIONS OR CONDITIONS OF THIS
AGREEMENT MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO THE EXTENT
SPECIFICALLY SET FORTH IN SUCH WRITING.  ALL REMEDIES, EITHER UNDER THIS
AGREEMENT, BY LAW, OR OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE AND
NOT ALTERNATIVE.


 


3.7.          NOTICES.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN: (I) UPON PERSONAL DELIVERY TO THE
PARTY TO BE NOTIFIED, (II) WHEN SENT BY CONFIRMED ELECTRONIC MAIL OR FACSIMILE
IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT; IF NOT, THEN ON THE NEXT
BUSINESS DAY, (III) FIVE (5) DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (IV) ONE (1) DAY
AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT
DAY DELIVERY, WITH WRITTEN VERIFICATION OF

 

11

--------------------------------------------------------------------------------


 

receipt.  All communications shall be sent to the party to be notified at the
address as set forth on the signature pages hereof at such other address or
electronic mail address as such party may designate by ten (10) days advance
written notice to the other parties hereto.


 


3.8.          ATTORNEYS’ FEES.  IN THE EVENT THAT ANY SUIT OR ACTION IS
INSTITUTED UNDER OR IN RELATION TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
TO ENFORCE ANY PROVISION IN THIS AGREEMENT, THE PREVAILING PARTY IN SUCH DISPUTE
SHALL BE ENTITLED TO RECOVER FROM THE LOSING PARTY ALL FEES, COSTS AND EXPENSES
OF ENFORCING ANY RIGHT OF SUCH PREVAILING PARTY UNDER OR WITH RESPECT TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, SUCH REASONABLE FEES AND EXPENSES OF
ATTORNEYS AND ACCOUNTANTS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, ALL FEES,
COSTS AND EXPENSES OF APPEALS.


 


3.9.          TITLES AND SUBTITLES.  THE TITLES OF THE SECTIONS AND SUBSECTIONS
OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING THIS AGREEMENT.


 


3.10.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, BY FACSIMILE, OR BOTH, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


3.11.        PRONOUNS.  ALL PRONOUNS CONTAINED HEREIN, AND ANY VARIATIONS
THEREOF, SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE OR NEUTRAL,
SINGULAR OR PLURAL, AS TO THE IDENTITY OF THE PARTIES HERETO MAY REQUIRE.


 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

HOLDERS:

 

 

IT&E INTERNATIONAL GROUP

 

 

 

 

 

By:

/s/ Peter Sollenne

 

By:

/s/ Gene Resnick

 

Peter Sollenne, Chief Executive Officer

GENE RESNICK, M.D.

 

 

Address for Notice:

Address for Notice:

 

 

IT& E International

Millenix, Inc.

505 Lomas Santa Fe Drive, Suite 200

3020 Westchester Avenue, Suite 202

Solana Beach, CA 92075

Purchase, New York 10577

 

 

[Signature Page to Registration Rights Agreement]

 

13

--------------------------------------------------------------------------------